784 So. 2d 1243 (2001)
Craig Allen GROVE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-2779.
District Court of Appeal of Florida, Second District.
May 9, 2001.
James Marion Moorman, Public Defender, Bartow, and William L. Sharwell, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Erica M. Raffel, Assistant Attorney General, Tampa, for Appellee.
THREADGILL, Acting Chief Judge.
The appellant, Craig Allen Grove, challenges his judgment and sentence for possession of cannabis. He contends the trial court erred in denying his motion to suppress the evidence against him. We find no merit in that contention and thus affirm on that issue. We, however, remand this cause for the entry of a corrected probation order consistent with another postconviction order entered by the trial court, granting Grove's motion to correct his original probation order.
Affirmed, but remanded for entry of an appropriate order.
WHATLEY, J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.